DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
--In [0001] please insert the patent number of the parent case.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,749,583, hereinafter referred to as ‘583. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘583 are similar in scope.

receiving, through the at least one transceiver, configuration information for a codebook, wherein the configuration information includes a bitmap parameter related with subset restriction of the codebook (See Claim 1), 
wherein based on that (i) a total number of antenna ports in the first domain and the second domain is configured as 16 or more and (ii) a number of layers is 3 or 4 (See Claim 1), 
a unit of three bits of the bitmap parameter is associated with each precoder, and each index of the three bits has a value associated with a consecutive specified number (See Claim 1); and 
transmitting, through the at least one transceiver, CSI based on the codebook (See Claim 1), 
wherein based on that at least one of the three bits is configured to a value indicating the subset restriction of the codebook, a reporting of precoding matrix indicator (PMI) corresponding to the precoder associated with the three bits is restricted in the CSI (See Claim 1).  
While ‘583 fails to explicitly teach at least one transceiver, at least one processor, and at least one memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, performing the operations and wherein a number of bits of the bitmap parameter is determined based on a number of antenna ports in first domain and a number of antenna ports in second domain, it would have been obvious to provide the physical structures and omission of 

Regarding claim 2, ‘583 further teaches the UE of claim 1, wherein each bit of the bitmap parameter is associated with each precoder, and a reporting of PMI corresponding to a precoder associated with a bit indicating the subset restriction is restricted in the CSI, except the case that the total number of antenna ports is configured as 16 or more and the number of layers is 3 or 4 (See Claim 1).  

Regarding claim 3, ‘583 further teaches the UE of claim 1, wherein the configuration information further includes a type of the codebook and the type of the codebook is configured as type I single panel (See Claim 8).  

Regarding claim 4, ‘583 further teaches the UE of claim 3, wherein the bitmap parameter corresponds to the type of the codebook (See Claim 8).  

Regarding claim 5, ‘583 further teaches the UE of claim 1, wherein a bit in a first unit of three bits belongs to a second unit of three bits (See Claim 3).  

Regarding claim 6, ‘583 further teaches the UE of claim 1, wherein the configuration information further includes a bitmap for configuring a rank restriction (See Claim 5).  

See Claim 6).  

Regarding claim 8, ‘583 further teaches the UE of claim 6, wherein a reporting of a rank indicator (RI) corresponding to a layer associated with a bit indicating the rank restriction in the bitmap for configuring the rank restriction is restricted in the CSI (See Claim 7).  

Regarding claim 9, ‘583 further teaches the UE of claim 1, wherein the subset restriction is indicated by any one bit of the bitmap parameter, and a reporting of the PMI corresponding a single or multiple precoders is restricted based on the number of units to which the any one bit belongs (See Claim 4).  

Regarding claim 10, ‘583 teaches a base station (BS) configured to receive channel state information (CSI) in a wireless communication system, the BS comprising: 
transmitting, through the at least one transceiver to a User Equipment (UE), configuration information for a codebook (See Claim 9), 
wherein the configuration information includes a bitmap parameter related with subset restriction of the codebook (See Claim 9), 
See Claim 9), 76Attorney Docket No.: 20211-0275002 Client Ref: OPP-2018-0145-US-Cl; LGE Ref.: 18ASL456PC01 USO 1 Cl 
a unit of three bits of the bitmap parameter is associated with each precoder, and each index of the three bits has a value associated with a consecutive specified number (See Claim 9); and 
receiving, through the at least one transceiver from the UE, Channel State Information (CSI) (See Claim 9), 
wherein based on at least one of the three bits being 0, a reporting of precoding matrix indicator (PMI) corresponding to the precoder associated with the three bits is restricted in the CSI (See Claim 9).  
While ‘583 fails to explicitly teach at least one transceiver; at least one processor; and at least one memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, performing the operations and wherein a number of bits of the bitmap parameter is determined based on a number of antenna ports in first domain and a number of antenna ports in second domain, it would have been obvious to provide the physical structures and omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 11, ‘583 further teaches the BS of claim 10, wherein each bit of the bitmap parameter is associated with each precoder, and a reporting of PMI corresponding to a precoder associated with a bit indicating the subset restriction is See Claim 9).  

Regarding claim 12, ‘583 further teaches the BS of claim 10, wherein the configuration information further includes a type of the codebook and the type of the codebook is configured as type I single panel (See Claim 16).  

Regarding claim 13, ‘583 further teaches the BS of claim 12, wherein the bitmap parameter corresponds to the type of the codebook (See Claim 16).  

Regarding claim 14, ‘583 further teaches the BS of claim 10, wherein a bit in a first unit of three bits belongs to a second unit of three bits (See Claim 11).  

Regarding claim 15, ‘583 further teaches the BS of claim 10, wherein the configuration information further includes a bitmap for a rank restriction configuration (See Claim 13).  

Regarding claim 16, ‘583 further teaches the BS of claim 15, wherein a bitwidth for reporting a rank indicator (RI) in the CSI is determined based on a number of rank indicators in which a reporting is allowed by the bitmap for the rank restriction configuration (See Claim 14).  

Regarding claim 17, ‘583 further teaches the BS of claim 15, wherein a reporting of a rank indicator (RI) corresponding to a layer associated with a bit indicating a rank See Claim 15).  

Regarding claim 18, ‘583 further teaches the BS of claim 10, wherein the subset restriction is indicated by any one bit of 77Attorney Docket No.: 20211-0275002 the bitmap parameter, and a reporting of the PMI corresponding a single or multiple precoders is restricted based on the number of units to which the any one bit belongs (See Claim 12).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/11/2022